Case 3:18-mj-05224-.]RC Document 1 Filed 10/05/18 Page 1 of 20

AO 10"6 (Rev. 04/10) Application for a Search Warrant

 

   

___REcEszo '

 

UNITED STATES DISTRICT CoURT `
for the ,' UCT 0 5 2018 "

Western District of Washington . CLERK U.S.D|STRICTCO m
t BY WESTERN DlSl`RlCTOF WASH|NG¥ON AT TACOMA
In the Matter of the Search of "“"‘*r*-_»--_L-__=__.=__ _,,_ D_E_P_UTY_

(Briefly describe the property to be searched
or identify the person by name and address)

7818 NE 91st Ave, Vancouver, WA 98662 (SUBJECT
PRE|VI|SES)

Case No. mJ"/g .- SQ&$[

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search Warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (idenn']j) the person or describe the

h d d ' ` ` : . . . . .
p'%§t§ifb?§g giani§'esgansetlttisrfiicearnd§)scnbed in Attachment Al which ls attached hereto and incorporated herein by this
reference.

located in the _ _ _VVestern District of Washington _ , there is now concealed (identi]j) the

person or describe the property to be seizes/192
See Attachment B, which is attached hereto and incorporated herein by this reference.

The basis for the search under Fed. R. Crirn. P. 41(c) is (check one or more):
\!{evidence of a crime;
l!{contraband, fruits of crime, or other items illegally possessed;
E(property designed for use, intended for use, or used in committing a crime;
ij a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

rule 1§@4§¢§§§§11$'§ 641 Thefr of Public Funds 017 e”S e De""c"ptm”
Tit|e 18 U.S.C. Seciion 1542 Fa|se Statement in App|ication and Use of Passport

Tit|e 18 U.S.C Section 1028A Aggravated identity Theft

Titie 18 U.S.C Section 1029(a)(2) Access Device Fraud

Tit|e 42 U.S.C: Section 408(3)(7)(5) Socia| Security Number Misuse
The application 1s b_ased on these facts:
See attached Affldavit.

|!{ Continued on the attached sheet.

ij Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

5 i»¢.-/»’f" _ _»1#1

_ Applicant 's signature

Specia| Agent Christopher S. Jones, SSA-OlG

Pn‘nted name and title

Sworn to before me and signed in my presence.

Date: _/d A'_'/?_ Y/L _ _ _ _
City and State: TaCCma, VEShirlgiOn _ _ . RlCH_ARD CLREATURA, U.S. MAG|STRATE JUDGE

Printed name and title

 

201 8R00888

Case 3:18-mj-05224-.]RC Document 1 Filed 10/05/18 Page 2 of 20

ATTACHN[ENT A
LOCATION TO BE SEARCHED - “SUBJECT PREMISES”

7818 NE 91“ Ave, Vancouver, WA 98662 is a two-story, four-bedroom single family
home located within Clark County, WA. The residence is located on the west side of NE
9'1st Ave inside a suburban neighborhood with multiple other single family homes located
nearby. The residence is more particularly described as olive green in color with white
and orange trim. There is a front entry door with a porch and steps leading up to the
entrance from the driveway. The horne has a two-car garage that faces NE 91st Ave, with
the numbers “7818” prominently displayed vertically in dark-colored numbers on the left
trim of the garage door.

 

Case 3:18-mj-05224-.]RC Document 1 Filed 10/05/18 Page 3 of 20

ATTACHMENT B
ITEMS T() BE SEIZED

The following records, documents, files or materials, in whatever form that constitute
evidence, instrumentalities, or fruits of violations of Theft of Public Funds in violation of
18 U.S.C. § 641; False Statement in Application and Use of Passport in violation of 18
U.S.C. § 1542; Social Security Number Misuse in violation of 42 U.S.C. § 408(a)(7)(B);
Access Device Fraud in violation of 18 U.S.C. § l029(a)(2) and; Aggravated Identity
Theft in violation of 18 U.S.C. § 1028A(a)(1).

1. Any identification documents, financial records, or other documents in the names
“Tod Mitchell Thornas”, “Edward Thomas Lewis”, “Williarn Smith”, “Stephen
Lewis”, “Michael Roth”, “Tim Drulard”, and “Glenn Cooke” or any other aliases
or identities not known to law enforcement at this time, but that based under the
totality of the circumstances, are believed to be used by the subject known as
“Steven Lynn Ross”.

2. All gold, silver, coin, and currency.

3. All documentation concerning any transactions involving gold, silver, or coin,
including the exchange of cash, check, wire, or monetary instrument for gold,
silver, or coin.

4. HP Presario CQ6O Laptop Computer with S/N: 2CE91250S3
5. Lenovo H420 Tower Computer with S/N: ES07845417

6. Any computer hardware and storage media, including internal or external hard
disk drive(s), USB thumb drives, floppy diskettes, compact disks, scanners,
printers, other computer/electronic hardware or software and related manuals; any
other electronic storage devices; and any other media or materials necessary to
assist in accessing the stored electronic data.

\OOO\]O\U`I-l>b~)[\.)»-

NNNNNNNNNr-\)-*v-\v~r~>-r-r-\r_‘»_¢
OO\lO\U\-BL))Nv-‘O\OOO\]G\U\-|>l»l\)t-\O

 

 

Case 3:18-mj-05224-.]RC Document 1 Filed 10/05/18 Page 4 of 20

AFFI])AVIT

STATE OF WASHINGTON )
) Ss
COUNTY OF PIERCE )

I, CHRISTOPHER S. JONES, been duly sworn, hereby state as follows:
INTRODUCTION

l. I am a Special Agent with the Social Security Administration, Office of the
Inspector General (“SSA-OIG”), assigned to the Seattle, Washington Field Office, and have
been so since 2014. I am a graduate of the Criminal lnvestigator Training Program and
Inspector General Investigator Training Program at the Federal Law Enforcement Training
Center and have received regular training in the enforcement of law of the United States,
including the preparation, presentation, and Service of criminal complaints, arrest, and Search
warrants As a SSA-OIG Special Agent, my duties include investigating fraud, waste, and
abuse related to the Social Security Administration (“SSA”) and its programs. During my
tenure as a Special Agent, I have conducted numerous investigations of criminal activity
including identity theft, government benefit fraud, disability fraud, bank fraud, wire fraud,
and other fraud or financial crimes.

2. The information contained in this Affidavit is based on my own personal
knowledge and observations, as well as information conveyed to me by other law
enforcement officers; on my review of documents and records related to this investigation;
and information gained through my training and experience Because this Affidavit is
submitted for the limited purpose of establishing probable cause in support of the application
for a search warrant, it does not set forth every fact that I or others have learned during the
course of this investigation

PURPOSE OF AFFIDAVIT

3. Based on the evidence set forth in this Affidavit, I submit that probable cause
exists to search the premises specified below for evidence, fruits, and instrumentalities of the
following crimes: Theft of Public Funds in violation of 18 U.S.C. § 641; False Statement in

Affidavit of Special Agent Christopher S. Jones - l UNITED STATES ATTORNEY

1201 PACIFIC AVENUE, SUITE 700
USAO# 201 SROOSSS TACOMA, WAsHlNG"roN 98402

(253) 428-3800

\OOO\]O\U\-l>b)[\.)r~

NNNNNNNN[\J)-*v-\i-\»-\>-a>-a>->_r>_rr_r
OO\]O\U\-|>UJN>-‘O\OOO\]O\U\LU)N>-‘O

 

 

Case 3:18-mj-05224-.]RC Document 1 Filed 10/05/18 Page 5 of 20

Application and Use of Passport in violation of 18 U.S.C. § 1542; Social Security Number
Misuse in violation of 42 U.S.C. § 408(a)(7)(B); Access Device Fraud in violation of 18
U.S.C. § 1029(a)(2) and; Aggravated Identity Theft in violation of 18 U.S.C. § 1028A(a)(1).

4. This Affidavit is being submitted in support of applications for warrants
authorizing the search of the residence of STEVEN LYNN ROSS (“ROSS”) located at 7818
91St Ave NE Vancouver, WA 98662 (“SUBJECT PREMISES”). ROSS is the current
property owner and has owned the home since 2009. ROSS was arrested at this address by
federal law enforcement on October 3, 2018, and no other occupants are believed to reside
there.

5. A further detailed description of the SUBJECT PREMISES is listed in
Attachment A of this Affidavit. The items to be searched for and seized are listed in
Attachment B of this Affidavit.

6. This is the Second Search warrant requesting a search of the SUBJECT
PREMISES. The first search warrant was executed on October 3, 2018, and a second search
warrant of the SUBJECT PREMISES is requested to seize additional items lawfully
discovered during the previous search, but not included on the previous search warrant.

SUMMARY OF THE INVESTIGATION

7. The SSA-OIG initiated a criminal investigation on July 5, 2018, based on
information it learned from the Washington State Department of Licensing, Licen_se Integrity
Unit (“DOL/LIU”) that ROSS was suspected of having applied for, and received, WA
driver’s licenses in at least two other identities: Tod Mitchell Thomas (“T.M.T.”) and
Edward Thomas Lewis.(“E.T.L.”).

8. The subsequent investigation by the SSA-OIG and United States Department
of State, Diplomatic Security Service (“DSS”) determined that the true T.M.T. and E.T.L.
died as children in the l950s/ 19605 and that, beginning in approximately 1987, ROSS stole
and assumed their identities to fraudulently obtain and use Social Security Numbers
(“SSN”), US passports, multiple state driver’s licenses, and open multiple bank/credit
accounts in the identities of T.M.T. and E.T.L.

Affidavit of Special Agent Christopher S. Jones - 2 UNITED STATES ATTORNEY

1201 PAchic AvENUE, SUiTE 700
USAO# 2018R0088 8 TAcoMA, WAerNo'roN 98402

(253) 428-3800

\OOO\]O\Ul-I>WN)-i

[\JNN|\JN[\J[\JNl\Jv-*»_r~r-‘)-¢r-a>-a>-a>_a»_-
OO\]O\UI-I>UJNi-‘C>\OOO\]O\U\-LWNF-\O

 

 

Case 3:18-mj-05224-.]RC Document 1 Filed 10/05/18 Page 6 of 20

9. Beginning in 1998, ROSS began working under the identity of T.M.T. In 2001,
ROSS applied for, and began receiving, SSA Title II Disability Insurance Benefits
(“disability benefits”) in his true identity While continuing to work under the T.M.T. identity
until 2013. As a result of ROSS’s actions, the SSAlwas defrauded out of roughly $366,000.

10. Furthermore, for at least a period of one-year, between July 2017 and June
2018, ROSS conducted approximately ll ATM withdrawal transactions within the Western
District of Washington, exceeding a total of $1,000, using an associated debit card to access
a bank account opened in the T.M.T. identity.

ll. To date, ROSS is still actively maintaining and using the victim identities to
apply for state identification cards and to open/use multiple bank and credit accounts.

STATEMENT OF FACTS SUPPORTING PROBABLE CAUSE

12. ROSS is a United States (“US”) citizen born on September 21, 1951, in
Logansport, Indiana and is a current resident of Vancouver, Washington (“WA”). ROSS is
presently retired from employment and receives SSA Retirement Insurance Benefits
(“retirement benefits”). ROSS is a Veteran and served in the US Air Force from 1972 to
1974.

A. Washington State Department of Licensing Investigation

13. DOL/LIU first investigated ROSS in December 2009 after the Clark County,
WA Sheriff’s Office (“CCSO”) reportedly arrested ROSS on December 18, 2009, at a
KeyBank branch in Vancouver, WA after he presented a legitimate WA Driver License in
the identity of E.T.L. with an altered expiration date.

14. According to police reports, when ROSS was questioned by CCSO deputies,
he initially maintained he was E.T.L. and provided a Chase Bank debit card and altered
Department of Veterans Affairs card in the E.T.L. name. Ultimately, ROSS admitted his true
identity was actually “STEVEN LYNN ROSS” and explained to the deputies he ordered a
birth certificate online in order to obtain the WA driver’s license in the E.T.L. identity.

15. ROSS told CCSO deputies he made up a SSN and used it to open the KeyBank
account in the E.T.L. name adding, "I don 't trust the government and l wanted to protect my

Affidavit of Special Agent Christopher S. Jones - 3 UNITED STATES ATTORNEY

1201 PACIFIC AvENUE, SUITE 700
USAO# 201 SROOSSS TACoMA, WASHINGTON 98402

(253) 428-3800

\OOO\]O\U\-PWN>-a

NNNNNNNN[\)>-*i-*i-*i-l>-¢)-‘>-l>_a>_\»_~
OO\]O'\UI-l>b~)[\)>-‘O\OOO\]O\L}I-I>~U)N*-‘O

 

 

Case 3:18-mj-05224-.]RC Document 1 Filed 10/05/18 Page 7 of 20

money. 1 setup a bank account under [E. T.L.] so the money would be safe. " ROSS was
subsequently arrested on charges of forgery and false statement to a public official. For
unknown reasons, the case was never prosecuted in Clark County courts and there is no
arrest record in the Washington Crime Information Center (“WACIC”) or National Crime
Information Center (“NCIC”) for this incident.

16. The 2009 DOL/LIU investigation determined that ROSS made false statements
in an application for a driver’s license under the E.T.L. identity. ROSS was unresponsive to
WA Department of Licensing (“WA DOL”) hearing and interview requests related to the
investigation and his driver license was suspended in March 2010 for a period of one year.
No criminal charges were filed by WA DOL or state/local law enforcement agencies related
to ROSS’s fraudulent application and use of the E.T.L. driver’s license and the E.T.L. card
was cancelled by WA DOL.

17. On June 24, 2013, ROSS was arrested by the Cincinnati, Ohio Police
Department for misdemeanor theft and provided the officers with a WA driver’s license in
the name of T.M.T. whereupon he was subsequently booked into jail as T.M.T. I have
reviewed the booking photo of this arrest and continued ROSS was the individual arrested
and charged as T.M.T. in this incident. ROSS was released on bail the following day and the
case was resolved in July 2013 as “continued without finding.”

18. On July 2, 2013, ROSS applied for a replacement WA driver’s license in the
T.M.T. identity and stood for a photo during the application process. The photo for T.M.T.
was immediately flagged by WA DOL’s facial recognition systems due to the face matching
ROSS’s WA driver’s license and the replacement card was not issued. Due to a DOL/LIU
investigative backlog, the facial recognition flag was not investigated until 2018, When SSA-
OIG was first contacted by DOL/LIU investigators about ROSS.

19. I have reviewed WA DOL’s records for ROSS, T.M.T., and E.T.L. driver
licenses, which show ROSS has applied for, and received, WA driver’s licenses under all

three identities and in which he is pictured.

Affidavit of Special Agent Christopher S. Jones - 4 UNITED STATES ATTORNEY

1201 PAchIc AvENUE, SoiTE 700
USAO# 201 SROOSSB TAcoMA, WASHINGTON 98402

(253) 428-3800

\OOO\IO\Ul-I>U)[\)»-

NNNN[\)NNNNi-*>-li-li-‘>-l>-lr_¢r_¢r_\»_a
OO\]G\Lh-LWN'_‘O\COO\]C\Lh-PUJN*_C

 

 

Case 3:18-mj-05224-.]RC Document 1 Filed 10/05/18 Page 8 of 20

20. Beginning in 1987, ROSS was issued a WA driver’s license in the identity
E.T.L. after presenting an Oregon instruction permit and birth certificate as proof of identity.
Replacement driver licenses were then issued by WA DOL for the E.T.L. identity in 1991,
1995, 1999, and 2003.

21. Beginning in 1995, ROSS was issued a WA driver’s license in the T.M.T.
identity after presenting a Social Security card and Oregon driver’s license as proof of
identity. Replacement driver licenses were then issued by WA DOL for the T.M.T. identity
in 1999, 2003, and 2008.

22. On the 2008 WA driver’s license for the T.M.T. identity, an address of 8002
NE Hwy 99 #191, Vancouver, WA 98665 (the “MAILBOX”) was provided, which is
actually a rental mailbox at a company, ‘The Letter Box’, located at the physical address. On
the 2013 WA driver’s license for the T.M.T. identity, ROSS provided an address of 7818 NE
91St Ave, Vancouver, WA 98662 (“SUBJECT PREMISES”), which is believed to be
ROSS’s current residence and is a home currently owned by ROSS under his true identity.
The SUBJECT PREMISES address is also the same address ROSS provided on a 2011 WA
driver’s license application in his true identity.

B. Death Records for T.M.T. and E.T.L.

23. I conducted public internet search queries and located possible grave markers
indicating that the true T.M.T. and E.T.L. died as children in Oregon several decades ago.

24. 'Death certificates were then obtained from the Oregon (“OR”) Health
Authority that confirmed the true T.M.T. and true E.T.L. are deceased: E.T.L. died in 1958 at
less than two (2) years old as a result of a car accident that occurred in Woodburn, OR.
T.M.T. died in 1968 on Green Peter Mountain, OR at the age of 13 years as a result of a

plane crash. A news article was reviewed which indicated his parents and siblings were also

killed in the crash.
Affidavit of Special Agent Christopher S. Jones - 5 UNITED STATES ATTORNEY
USAO# 201 SROOSSS 1201 PACIFIC AVENUE, SUITE 700

TAcoMA, WAsHING'roN 98402
(253) 428-3800

\OOO\]O\Ul-l>!)~)[\))-

NNNNNNNN[\)r-*»-*)-*»-l)-l>~>_~»_~>_-,_\
OO\]O\Ul-LL)JN*-‘O\OOO\IO\£JI-l>b~)[\)>-‘O

 

 

Case 3:18-mj-05224-.]RC Document 1 Filed 10/05/18 Page 9 of 20

C. SSN Applications for ROSS, T.M.T., and E.T.L.

25. I have reviewed SSA records for the identities of ROSS, T.M.T., and E.T.L.
and noted all three identities have an established SSN. The SSNs for T.M.T. and E.T.L. were
both established in 1987, decades after the death of the true individuals

26. A search of the SSA Death Master File found no record that T.M.T. and E.T.L.
have ever been reported to the SSA as deceased. Based on my training and experience, there
are generally no death entries for individuals who died several decades ago as children,
before they were assigned SSNS. In present day, children are typically assigned SSNs at birth
and their deaths are reported to the SSA.

27. In April 1968, SSN X-3695 Was applied for, established, and assigned to
ROSS referencing his true date of birth (“DOB”) of XX/XX/195 l, place of birth (“POB”) as
Logansport, Indiana, and parents E.P. and W.R.

28. In April 1987, a SSN application was submitted for T.M.T. referencing his true
DOB of XX/XX/ 1955, true POB of Tacorna, Washington, and true parents R.M. and J.T.
The SSN application shows the SSN was processed from the Portland, OR SSA office and a
birth certificate and unknown state driver’s license was used for proof of identity. The
application was accepted and SSN X-9888 was established and assigned to T.M.T.

29. In May 1987, a SSN application was submitted_for E.T.L. referencing his true
DOB of XXD(X/1957, true POB of Los Angeles, California, and true parents A.S. and E.L.
The SSN application shows the SSN was processed from the Vancouver, WA SSA office
and a birth certificate and WA driver’s license was used for proof of identity. The application
was accepted and SSN X-9576 was established and assigned to E.T.L.

D. US Passport Applications and International Travel for ROSS, T.M.T., and E.T.L.

30. In December 1982, ROSS was issued a US passport in his true identity With
replacement US passports issued in 1986, 1996, 2006, and 2016. On the October 2016
passport application, ROSS listed his address as the SUBJECT PREMISES. This passport is
still valid through November 2026.

Affidavit of Special Agent Christopher S. Jones - 6 UNITED STATES ATTORNEY

1201 PACIFIC AvENUE, SUITE 700
USAO# 201 SROO 888 TAcoMA, WAerNGTON 98402

(253) 428-3800

\OOO\]O\U\-bb)l\)>-a

NNNN[\)NN[\)[\)>-li-\i-\i-\)-\>~>~»-¢>-\r-¢
OO\]G\M-LWN’_‘C\OOO\]O\LJI-LU)N>_‘O

 

 

Case 3:18-mj-05224-.]RC Document 1 Filed 10/05/18 Page 10 of 20

31. In April 1987, a US passport was issued for the T.M.T. identity. Replacement
US passports were issued in 1997 and 2007 referencing addresses in Vancouver, WA. On the
2007 passport application, the listed address was the MAILBOX. The passport for this
identity expired in July 2017.

32. In June 1987, a US passport was issued for the E.T.L. identity. Replacement
US passports were issued in 1997 and 2008 referencing addresses in Vancouver, WA and
Seattle, WA. On the 2008 passport application, the emergency contact address lists the
MAILBOX address (omitting box #191) in the emergency contact. The passport for this
identity expired in February 2018.

33. I have reviewed the US passport photos for E.T.L, and T.M.T. which all
clearly show ROSS is the individual pictured.

34. I have reviewed travel records provided by the Department of State, Which
shows ROSS traveled under the T.M.T. passport to transit between the US and multiple
foreign countries Since 1998, ROSS traveled to and from the US approximately 22 times
using the T.M.T. passport, with the last trip occurring in January 2011. During this same
time period, ROSS also regularly conducted foreign travel using his true identity and
associated passport.

E. Reported Work Activity for ROSS and T.M.T.

35 . The SSA receives reports of earnings for the US Working population each year
from employers Who generally provide to the SSA the worker’s name, SSN, wages earned,
and taxes paid. Earnings are only applied to a worker’s record if the name and SSN match
the SSA’s record for the SSN number holder. This earnings data is then used to administer
the Social Security programs and is stored by the agency.

36. I have reviewed the SSA earnings data, which show historical earnings activity
occurred under the ROSS and T.M.T. identities There are no reported historical earnings for
the E.T.L. identity. SSA earnings records for ROSS show he engaged in consistent and
substantial work activity from 1968 through 1998, utilizing his true identity of ROSS and

Affidavit of Special Agent Christopher S. Jones - 7 UNITED STATES ATTORNEY

1201 PAchlC AvENUE, SUrTE 700
USAO# 201 SROOSS 8 TAcoMA, WAsHINGToN 98402

(253) 428-3 800

\OOO\]O\Ul-LUJN>-*

NNNNNNNN[\)>-*>-‘>-li-l>-l)-\»_a»_ap_i,_i
OO\]O\LlI-LUJNi-‘O\OOO\]O\UI-PU~\NP-‘O

 

 

Case 3:18-mj-05224-.]RC Document 1 Filed 10/05/18 Page 11 of 20

SSN X-3695, for employers in the technology manufacturing field. After 1998, there are no
more reported earnings for ROSS.

37. Beginning in 1998, earnings are first reported under the T.M.T. name and SSN
X-9888. From 1998 through 2013, there are substantial earnings under T.M.T. for employers
in the technology manufacturing field, including Astronics Corporation and Volt lnformation
Sciences, as well as self-employment earnings After 2013, there are no more reported
earnings for the T.M.T. identity.

38. I have reviewed employment records frorn Astronics Corporation and Volt
Information Sciences concerning the T.M.T. identity. The employment records from both
companies show employment for T.M.T. began in 2007 at Astronics Corporation and 2011 at
Volt Information Sciences.

39. I have conducted a visual comparison of the T.M.T. signatures on the 2007 and
2011 employment applications and found they readily appear to match the signature on the
T.M.T. WA driver’s licenses in which ROSS is pictured.

40. A review of Astronics Corporation records shows T.M.T.’s 2007 emergency
contact information lists a J.W.R. of Reno, Nevada and describes him as his “brother-in-
law.” Based on the emergency contact address and phone number provided, this individual
has been identified as ROSS’s biological brother, J.W.R., who resides near Reno, Nevada.

41. On a 2007 Astronics Corporation’s employee application sheet, completed in
what appears to be ROSS’s handwriting, for the position of Senior Principal Engineer, there
is a section that questions if the employee, T.M.T., is disabled and it is checked “No”.

F. Overview of the Social Security Disability Program

42. SSA disability benefits are provided to persons deemed disabled by the SSA
who have paid sufficient Federal Insurance Contribution Act (“FICA”) taxes to become
eligible for monthly payments upon a finding that they meet all eligibility factors for
entitlement

43. An individual can receive SSA disability benefits if he/she is found to be
disabled within the meaning of Social Security Law and has insured status, i.e., has paid in

Affidavit of Special Agent Christopher S. Jones - 8 UNITED STATES ATTORNEY

1201 PACLFIC AVENUE, SUITE 700
USAO# 201 8R00888 TAcoMA, WAsHlNGToN 98402

(253) 428-3800

\OOO\IO\U'I-I>U)l\))-‘

NNNNNNNN[\J)-l>-‘>-‘»-\r-»>-¢i-¢r_¢r_a»_¢
OO\]O\U\LWNF~O\OOO\IO\UI-l>w[\)'-‘O

 

 

Case 3:18-mj-05224-.]RC Document 1 Filed 10/05/18 Page 12 of 20

sufficient FICA taxes. An individual meets the definition of disability if he/she is so disabled
that he/she cannot perform their previous work or any other type of work in the national
economy. This disability or combination of disabilities, must be expected to last for at least
12 continuous months or result in death.

44. The ability of SSA to properly make initial determinations as to both an
applicant’s medical and financial eligibility for the SSA disability program is directly
dependent upon SSA’s access to accurate and current information regarding that applicant.
Moreover, if an applicant initially is found to be eligible, and therefore becomes a recipient
of disability benefits, SSA’s ability properly to determine that recipient’s continuing
eligibility, and the correct monthly benefit due that recipient, likewise is directly dependent
upon SSA’s ongoing access to accurate and current information regarding that recipient.

45. If an individual returns to work, or their medical condition improves, they are
routinely reminded by the SSA of their responsibility to report this information in a timely
manner to the agency so that their monthly benefit amount and/or continuing eligibility can
be evaluated.

G. Fraudulent Application and Receipt of Social Security Disability Benefits

46. In May 2001, ROSS applied for disability benefits with the SSA and claimed
that he last worked in 1998. However, SSA earnings records`for T.M.T. show significant
work and earnings activity for the years 1998, 1999, 2000, and 2001 in which he earned
between $63,000 and $111,000 annually.

47 . In October 2001, ROSS was approved for disability benefits by the SSA with
diagnoses of cardiovascular and musculoskeletal disorders and received these monthly
disability benefits from approximately November 2001 to September 2017. ROSS received
his last SSA disability check on September 27, 2017.

48. During the years of 2001 through 2013, ROSS received these monthly
disability benefit payments, while continuing to engage in work activity and earning
substantial income as T.M.T. during this same time period, which would have made him
ineligible and terminated for such disability benefits, had the SSA known about the work and

Affidavit of Special Agent Christopher S. Jones - 9 UNITED STATES ATTORNEY

1201 PACIFIC AVENUE, SUITE 700
USAO# 2018R00888 TAcoMA, WAsHlNGToN 98402

(253) 428-3800

\OOO\]O\U\-ldwl\)>-a

NNNNNNNNN)-‘)-l>->-¢»-‘r_a»-l»-l)-»-\
OO\]O\Ul-I>~LJJN'_‘C\OOO\]O\UI-PL»JN*-‘O

 

 

Case 3:18-mj-05224-.]RC Document 1 Filed 10/05/18 Page 13 of 20

earnings Though his reported work activity ended in 2013, ROSS was ineligible for the
disability benefits he received between 2013 and September 2017 because he did not
establish disability after terminating work activity in 2013.

49. In September 2017, the SSA automatically converted ROSS’s disability
benefits into retirement benefits due to ROSS reaching full retirement age. SSA records
show ROSS is currently receiving these monthly retirement benefits into a KeyBank account
ending in 2284 and presently reports to SSA his address as the SUBJECT PREMISES.

H. Theft of Public Funds

50. Based on my investigation, ROSS fraudulently applied for, and received, SSA
disability benefits under his true identity, while at the same time working and earning
substantial income under the identity of T.M.T., thereby making him ineligible for disability
benefits under SSA’s program rules.

51. On September 4, 2018, the SSA Seattle Regional Office’s Center for Disability
and Program Services (SSA/CDPS) reviewed this investigation’s findings regarding ROSS’s
2001 application and receipt of disability benefits while working under the T.M.T. identity
from 1998 through 2013. SSA/CDPS determined that, had SSA known about ROSS’s
substantial work activity and earnings (as T.M.T.) at the time of his application in 2001, the
SSA would have been determined ROSS to be initially ineligible for disability benefits.

52. Furthermore, SSA/CDPS found that the substantial wages ROSS earned from
2001- through 2013 under the T.M.T. identity would have made him ineligible for continuing
disability benefits, including through 2017, had the work and/or earnings been truthfully
reported to SSA at the time.

53. AS a result, SSA/CDPS has determined ROSS was ineligible for disability
benefits for the months of October 2001 through August 2017 (which Were paid the month
following each month benefits owed), including the following specific payments, each made

by direct deposit into bank accounts in the ROSS identity:

Affidavit of Special Agent Christopher S. Jones - 10 UNITED STATES ATTORNEY

1201 PACIFIC AVENUE, SUiTE 700
USAO# 201 SROOSSS TAcoMA, WAsHlNGToN 98402

(253) 428-3800

\OOO\]O\U!J>!)JN»-\

[\JNNNNNNNN>-‘i-l>-\>-»-¢)-¢»-l»_a»_a»_
OO\]O\U\-|>wl\)i-‘O\OOO\]O\U\-I>L»JN¢-*O

 

 

Case 3:18-mj-05224-.]RC Document 1 Filed 10/05/18 Page 14 of 20

 

 

 

 

 

 

 

_ _ __DXTE _ _ _ _ __ AMoUNT
May 24, 2017 $2,076.00

June 28, 2017 $2,076.00

July 26, 2017 $2,076.00

August 23, 2017 $2,076.00

September 23, 2017 $2,076.00

 

 

 

The total loss to SSA due to this ineligibility is $366,038.30.
I. SSN Misuse, Access Device Fraud, and Aggravated Identity Theft

54. Records obtained from financial institutions and credit agencies show ROSS
has opened approximately 20 credit accounts with multiple financial institutions since 1997
using the personally identifiable information of T.M.T. and E.T.L. Of these accounts,
approximately 11 are still open in the T.M.T. and E.T.L. identities with regular purchases
and balance payments occurring as recent as July 2018.

55. I have reviewed records from JPMorgan Chase Bank (“Chase”), which shows
ROSS opened a checking account ending in 3473 (“SUBJECT ACCOUNT”) in the T.M.T.
identity on December 20, 2001 with Washington Mutual Bank (later purchased by Chase).
On the account application, ROSS provided the name, SSN, DOB, and mother maiden name
of T.M.T. along with presenting a WA driver’s license in the T.M.T identity. At the time of
the Chase account opening in 2001, an address of 905 SE 136111 Ave, Apt #U6, Vancouver,
WA was provided, which was the same address listed on ROSS’s Washington State driver’s
license in 2001.

56. The SUBJECT ACCOUNT is still an active, open account in the identity of
T.M.T. with the MAILBOX being used as the currently reported address.

57. According to Chase records, within a one-year period, between July 1, 2017
and June 30, 2018, an access device_to wit, a debit card ending in 9454_was used

approximately 11 times to access SUBJECT ACCOUNT at a Chase ATM in Vancouver,

Affidavit of Special Agent Christopher S. Jones - 11 UNITED STATES ATTORNEY

1201 PACn=Ic AVENUE, SUITE 700
USAO# 2018R00888 TAcoMA, WASHINGTON 98402

(253) 428-3800

I~J

ur 4b1 'JJ

m‘--JO‘

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-mj-05224-.]RC Document 1 Filed 10/05/18 Page 15 of 20

WA and conduct cash withdrawal transactions totaling over 51.000:

 

 

 

 

Transaction Date Type City, State Amount
July 01, 2017 ATM Withdrawal Vancouver, WA $200
July 20, 2017 ATM Withdrawal Vancouver, WA $200
August 4, 2017 ATM Withdrawal Vancouver, WA $100

 

September 23, 2017 ATM Withdrawal Vancouver, WA $120
October 21, 2017 ATM Withdrawal Vancouver, WA $400
December 30, 2017 ATM Withdrawal Vancouver, WA $40

 

 

 

 

 

 

 

March 13, 2018 ATM Withdrawal Vancouver, WA $200
May 9, 2018 ATM Withdrawal Vancouver, WA $100
May 28, 2018 ATM Withdrawal Vancouver, WA $100
June 12, 2018 ATM Withdrawal Vancouver, WA $200
June 30, 2018 ATM Withdrawal Vancouver, WA $200

 

 

 

Total $1,860

 

 

 

 

58. I have reviewed Chase security footage of the above ATM transactions that
occurred on March 13, May 9, May 28, June 12, June 30 in the year 2018. This footage
shows an individual, with the same physical characteristics and general appearance of ROSS,
conducting the cash withdrawals from the SUBJECT ACCOUNT.

J. Recent Activity by ROSS

59. On May 23, 2018, at approximately 1:40 PM PST, the SSA Teleservice Center
received a phone ca11 from phone number (503) 895-5282, which was automatically recorded
by SSA systems. Phone number (503) 895-5282 is the same number listed on ROSS’s
October 2016 US Passport renewal application

60. 1 have reviewed the audio recording of this phone call, which lasts
approximately 13 minutes. During the ca11 with the SSA employee, ROSS states his name is

T.M.T. and provides the correct corresponding identity verification information: DOB, POB,

Affidavit of Special Agent Christopher S. Jones - 12 UNITED STATES ATTORNEY

1201 PACIFIC AvENUE, SUITE 700
USAO# 201 8R00888 TAcoMA, WAsHINGToN 98402

(253) 428-3800

\DOO\]O\§h-ldeI\Jr-

NNNNNNN[\)[\.)i-*)-*)-)-r-l>-\i_¢i-lr-Ai-l
OO\]O\U\-l>~L)J[\)i-‘O\OOO\]O\U_ILUJ[\JF-*O

 

 

Case 3:18-mj-05224-.]RC Document 1 Filed 10/05/18 Page 16 of 20

and mother maiden name. The purpose of the phone call concerns what the estimated
monthly benefit amount for retirement benefits would be if he applied in the near future.

61. Phone records were obtained from the phone provider, Magic]ack, related to
phone number (503), 895-5282, which shows this account was used to call SSA on May 23,
2018. The account is registered to “Ed Lewis” at the SUBJECT PREMISES address with an
initial activation date of November 16, 2009. Historical records show this phone number was
also previously registered to a “Tod Mitchell Thomas” at the MAILBOX address. The
current MagicJack device assigned to phone number (503) 895-5282 shows a serial number
ofA921050801D1B0.

62. On July 3, 2018, ROSS applied for, and was issued, a California driver’s
license in the identity of T.M.T. with the listed address as 4975 Valley West Blvd, Arcata,
CA. This address belongs to Red Roof Inn, a hotel chain.

63. Bank statements for the SUBJECT ACCOUNT were reviewed Which shows
that at an unknown date between June 15, 2018 and July 16, 2018, the SUBJECT
ACCOUNT address was changed from the MAILBOX address to the Red Roof Inn address
at 4975 Valley West Blvd, Arcata, CA. However, at an unknown date between July 17, 2018
and August 14, 2018, the address for the SUBJECT ACCOUNT was reverted back to the
MAILBOX address.

K. ROSS’s Connection to SUBJECT PREMISES and Subject Vehicle.

64. On April 24, 2009, ROSS purchased the SUBJECT PREMISES for $215,000
in his true identity. According to Clark County, WA Assessor’s Office records, ROSS is still
the present owner with all 2018 property taxes paid off.

65. The SUBJECT PREMISES address is the current address of record for ROSS
with the SSA, Medicare, and currently listed on bank accounts held in the ROSS identity at
Bank of America and KeyBank, which are actively used.

66. A search of WA DOL driver/vehicle database, covering the period of 2009 to
Present, Show ROSS and E.T.L. are the only individuals ever associated with the SUBJECT
PREMISES address.

Affidavit of Special Agent Christopher S. Jones - 13 UNITED STATES ATTORNEY

1201 PAClFlc AvENUE, SUITE 700
USAO# 201 SROOSSS TAcoMA, WASHINGTON 98402

(253) 428-3800

\DOO\]O\(JI-bb)l\.))-

NNNNNNNN[\)»-*i-*r-‘i-\»-a»-¢)-l>-»>-li-l
OO\]O\Lh-PDJN>-*O\OOO\]O\M-PUJNi-‘C

 

 

Case 3:18-mj-05224-.]RC Document 1 Filed 10/05/18 Page 17 of 20

67 . On September 25, 2018, I conducted surveillance outside the SUBJECT
PREMISES and observed ROSS driving a vehicle registered in his true identity, a gold 2006
Hyundai Sonata with Oregon license plate “445GLA”. ROSS remotely opened the garage
door to the SUBJECT PREMISES and stored the vehicle inside. I maintained surveillance
for several hours outside the SUBJECT PREMISES until the late evening hours and ROSS
was not observed leaving the residence
L. Search Warrant at SUBJECT PREMISES on October 3, 2018

68. On October 1, 2018, a search warrant for the SUBJECT PREMISES and
SUBJECT VEHICLE and an arrest warrant for ROSS was issued in the Western District of
Washington by US Magistrate Judge J. Richard Creatura.

69. On October 3, 2018, federal law enforcement agents arrested ROSS at the
SUBJECT PREMISES and executed the search Warrant at the SUBJECT PREMISES.
Evidence of the crimes detailed in this affidavit were located inside, such as identification
documents in the T.M.T. and E.T.L. identities and the debit card ending in 9454 belonging to
the SUBJECT ACCOUNT. In addition, five additional identities in the names William
Smith, Stephen Lewis, Michael Roth, Tim Drulard, and Glenn Cooke were discovered,’ not
previously known to law enforcement, with some of the identities having US passports and
driver’s licenses bearing ROSS’ photo, Social Security cards, and birth/death certificates.

70. While conducting a search of the SUBJECT PREMISES, a significant amount
of cash, gold, silver, and rare coins were found unsecured in various parts of the home.
Receipts and other documents were discovered throughout the SUBJECT PREMISES that
indicate some of the gold, silver, and/or rare coins were purchased from companies such as
“Merit Gold & Silver” and “American Precious Metals” as recently as April 2017 in the
T.M.T. identity and thus appears to be proceeds and/or derived from the identity theft. The
gold, silver, and rare coins discovered were spread in multiple locations throughout the
SUBJECT PREMISES and some invoices/receipts were located separately inside the
SUBJECT PREMISES. A review of the invoices/receipts show at least some of gold, silver,
and/or coins Were purchased in both the T.M.T. identity and ROSS identity. Due to the co-

Affidavit of Special Agent Christopher S. Jones - 14 UNITED STATES ATTORNEY

1201 PACIFIC AvENUE, SUITE 700
USAO# 201 SROOS 88 TAcoMA, WASHlNGToN 98402

(253) 428-3800

\DOO\]O\UI-bb)l\)»-l

N[\)l\)l\)l\)[\.)[\.)l\.)l\.))-dr-lr-lr-\>-\i-\>-l)-l)-l)-a
OO\]O\Ul-I>L))Ni-‘C\OOO\]O\U'I-P~U~)N*_‘O

 

 

Case 3:18-mj-05224-.]RC Document 1 Filed 10/05/18 Page 18 of 20

mingling of the items, and the fact that the invoices/receipts are not attached or stored with
the associated individual gold, silver, or coin, it is not possible at this time to determine what
individual pieces of gold, silver, and coin were purchased under his true identity or an
assumed identity. It is not currently known what is the current total value of the cash, gold,
silver, and rare coins located inside the SUBJECT PREMISES, however one coin alone Was
identified as having a value of approximately $41,000 and a stack of US currency inside the
home amounted to approximately $15,000.

71. Books Were also found with titles such as, “How To Disappear Completely and
Never Be Found”, “How To Launder Money”, and news articles referencing concealing
financial assets, the Internal Revenue Service’s ability to identify/locate financial assets, and
law enforcements’ ability to flag individuals using facial recognition or those who travel
abroad on fake identity documents This indicates ROSS has researched how to launder and
conceal assets from the US Government, potentially to aid in the flight from prosecution or
in furtherance of his criminal activity.

72. lnside the SUBJECT PREMISES, several items were found that appear to be
counterfeit or altered, such as a US Passport in the identity of T.M.T. that was altered to
change the issue and expiration dates in order to make the passports appear to be current and
valid. In addition, a Master’s degree in Engineering issued by California State Polytechnic
University was clearly produced and/or altered to make it appear to belong to the T.M.T.
identity. Furthermore, several membership/identity cards bearing ROSS’ photo were issued
by various organizations such as “World Missions Service” to ROSS’s assumed identities
Evidence in the home indicate this organization was ran by one of ROSS’ assumed identities
William Smith, which would suggest ROSS was involved in producing this card.

73. Two computers scanners, printers, and other digital media/storage devices
were found in an office inside the SUBJECT PREMISES. Located inside this office was
color copies of US passports and driver’s licenses that appear to have been cutout and
indicate these items are discarded work products or items ROSS may have been using
actively to produce fraudulent documentation In addition, gold seals, lettering, and other

Affidavit of Special Agent Christopher S. Jones - 15 UNITED STATES ATTORNEY

1201 PACIFIC AVENUE, SUITE 700
USAO# 201 SROOS 88 TAcoMA, WAsHlNGToN 98402

(253) 428-3800

\COO\]O\Ul-|>WN>-‘

NN[\)N[\)[\)[\)NNv-\r-»r->-\)-\i_\>-l)-i)-l)-d
OO\]O\U'l-BUJNr-*O\OOO\]O\U\-I>L»JI\)\-*O

 

 

Case 3:18-mj-05224-.]RC Document 1 Filed 10/05/18 Page 19 of 20

identity document-making material was found that are typically used in the production of
fraudulent documentation The computer equipment, scanners, and printers located in the
office all appear to be of a quality that indicate these devices were likely used by ROSS in
the production or alteration of any fraudulent identity documents or other documentation
Based on my training and experience, individuals will utilize computers and
scanning/printing equipment to create counterfeit identity documents to carry out identity
fraud and that the evidence of these crimes are typically contained on computers and digital
media/storage devices in the possession of these individuals
COMMON CHARACTERISTICS FOR FRAUD SCHEME

74. Based on my training and experience, these crimes are paper intensive and the
offenses generate a significant number of receipts and other records Individuals who engage
in this type of identity fraud and financial fraud typically retain their fraudulently obtained
identity documents and amass large amounts of documents related to the crimes in their
personal possessions and/or premises where it is perceived to be safe and readily accessible

CONCLUSION

75. Based on the foregoing, I believe that there is probable cause that evidence,
fruits, and instrumentalities of the crimes of Theft of Public Funds in violation of 18 U.S.C. §
641; False Statement in Application and Use of Passport in violation of 18 U.S.C. § 1542;
Social Security Number Misuse in violation of 42 U.S.C. § 408(a)(7)(B); Access Device
Fraud in violation of 18 U.S.C. § 1029(a)(2) and; Aggravated Identity Theft in violation of
18 U.S.C. § 1028A(a)(1) are located at the SUBJECT PREMISES, which are more fully
described above and in Attachment A.
//
//
//
//

Affidavit of Special Agent Christopher S. Jones - 16 UNITED STATES ATTORNEY

1201 PACB=IC AVENUE, SUITE 700
USAO# 201 SROOSSS TAcoMA, WAsHlNGToN 98402

(253) 428-3800

\OOO\]O\Ul-l>!.»[\)>-\

N[\J[\J[\JNNNN[\)>-l»-v-‘r-‘»-‘»-l»-\)~>-r>-¢
OO\]O\UI-|db-il\.)i-*O\DOO\]O\LIILL»N)-*O

 

 

Case 3:18-mj-05224-.]RC Document 1 Filed 10/05/18 Page 20 of 20

7 6. 1 therefore request that the Court issue Warrants authorizing a search of the
SUBJECT PREMISES for the items described in Attachment B, and the seizure and

examination of any such items found therein

_ -*’ FL._

CHRISTOPHER S. JONES, Complainant
Special Agent

Social Security Administration

Office of the Inspector General

 

Subscribed and sworn to before me this 5th day of October, 2018,

<7,4£»¢//{§

nom J RICHARt) cR`EATURA
UNITED sTATEs MAGISTRATE rUDGE

 

Affidavit of Special Agent Christopher S. Jones - 17 UNITED STATES ATTORNEY

1201 PAchlc AVENUE, SUn'E 700
USAO# 201 8R00 88 8 TACOMA, WAerNGToN 98402

(253) 428-3800

